DETAILED ACTION

In response to RCE filed 8/15/2022.  Claims 1 and 3-18 are pending.  Claims 1 and 3 were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130172168).
Sato discloses an optical glass and composition thereof.  Concerning claims 1, 2, and 18,  Sato discloses the optical glass has a refractive index of 1.75 to 1.95, a liquidus temperature of 1114°C, and contains a content of 46.48 mol% SiO2, 5.04 mol% Li2O, 15.44 mol% Na2O, 20.53 mol% TiO2, and 12.15 mol% Nb2O5 when converted from weight percent to molar percentage, wherein the sum of Li2O+Na2O is 20.48 mol% and the ratio is 0.246 which are all within the claimed ranges (Table 2, Example 15; Abstract).  While it is acknowledged that Example 15 is silent to the ZrO2 content, Sato discloses that zirconium oxide is added at a content of 0.5% to 15% by weight, wherein when converted, would include and encompass the claimed range (para. 0036).  Examiner notes that 3.5 wt% is about 2.8 mol% ZrO2 and as such, the range as shown above would include and encompass the claimed range.  The content of ZrO2 is such, in order to increase the refractive index but allow for vitrification (para. 0036).  Furthermore, the broader ranges would also include and encompass the claimed ranges (para. 0025-0044).
 The liquidus temperature is the temperature at which devitrification is observed and given that the devitrification temperature is the minimum temperature at which no crystals longer than 1 micron are observed under a microscope, the devitrification temperature of the glass of Sato would be less than 1114°C and would meet the limitations.  Alternatively, given that the composition is the same, the devitrification temperature would be within the claimed ranges. Given that the composition is the same, the density and devitrification viscosity would be within the claimed ranges. Regarding claim 3, as shown above the composition has Li2O and Na2O within the claimed ranges (Table 2, Example 15).  The glass can further include at least some of the components claimed (para. 0035-0044).    Concerning claims 4-7, since the composition is the same, the modulus, light transmittance, Young’s modulus, and water resistance would also be within the claimed ranges.  Regarding claim 8, the Tg is 579°C and the Abbe number is 22.8 (Table 2, Example 15).  Given that the composition is the same and the Tg is the same, the CTE would also be within the claimed ranges.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Sato discloses the above, including forming lenses and forming ingots which can be used to form different optical elements (para. 0047).  As such, for the desired optical element having specific sizes, one of ordinary skill in the art would have been motivated to have the claimed dimensions for plates and circular glass plate.  With respect to claim 13, Sato discloses that the lens can be polished (para. 0047). As such, for use as a lens, one of ordinary skill in the art would have been motivated to polish the lens to the claimed surface roughness, in order to prevent image or optical aberrations from occurring. The resulting optical elements are used in cameras and like (para. 0046).  With respect to claims 16 and 17, the glass composition can further include K2O of 0.1 to 2 wt% and from 15 to 40 wt% (excluding 40 wt%) of Nb2O5, wherein when converted would overlap and include the claimed ranges.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20130172168) as applied to claim 14 above, and further in view of Tamada et al. (US 20150055222).
Sato discloses the above but is silent to the claimed AR film.
Tamada discloses an AR film for optical elements, wherein the optical element has a refractive index from 1.6 to 1.9 and a three-layer film disposed on the element, wherein the film provides high AR performance with excellent storage stability (para. 0060-0150 and 0186).  As such, in order to provide AR properties to the optical member, one of ordinary skill in the art would have been motivated to provide the AR coating of Tamada because of the high AR performance for higher index substrates while also having excellent storage stability.

Response to Arguments
Applicant’s arguments, see p. 5, filed 8/15/2022, with respect to the 35 USC 102(a)(1) rejection under Sato have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the 102(a)(1) rejection.  However, it is noted that Sato is still applicable as an obviousness rejection as shown above.  To that end, Applicant asserts that Sato is silent to the claimed 2.8 mol% with respect to ZrO2.  While it is acknowledged that the examples do not show zirconium oxide at the content claimed, Sato discloses a broader range in the description, wherein the content of zirconium oxide is from 0.5 wt% to 15 wt%, wherein Applicant has determined the content of 3.5 mass% corresponds to 2.8 mol%.  As such, the broader range includes and encompasses the claimed range and therefore, Sato is applicable as an obviousness reference as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783